 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters Local Union No.115and J.Stanley Thackerah andJ. Charles Barr t/a The Vila-Barr Company.Case No. 4-CP-79.March 10, 1966DECISION AND ORDEROn August 9, 1965, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed, as set forth in theattached Trial Examiner's Decision.Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision and a supportingbrief, and the Respondent filed a brief in support of the Trial Exam-iner's Decision.The National Labor Relations Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications.The facts were stipulated by the parties.At all relevant times, theCompany had only one employee, a warehouseman, who signed a cardfor the Union in January 1965.When the Company refused to rec-ognize the Respondent as bargaining representative of this employee,Respondent commenced picketing on February 24. The picketing con-tinued until April 20, when it was enjoined by the United States Dis-trictCourt for the Eastern District of Pennsylvania on a petitionfiled by the Regional Director for Region 4 pursuant to Section 10 (1)of the National Labor Relations Act, as amended. The parties stip-ulated that the picketing was for a recognitional object and that it dis-rupted deliveries to and from the Company 1 Although the Respond-ent filed no representation petition during this period, relying on Alc6Dick's Steak House,where the Board refused to direct an electionunder Section 8(b) (7) (C) in a one-man unit,2 on March 11 it fileda charge alleging that the Company had violated Section 8(a) (5) byrefusing to bargain with it.However, this charge was dismissed bythe Regional Director on the ground that the one-man unit wasinappropriate'i The General Counsel excepts to the Trial Examiner's finding that the content of thepicket signs"appears to satisfy" the publicity proviso requirements of Section 8(b) (7) (C).However,since the Trial Examiner also found the proviso inapplicable because the Re-spondent admitted that the picketing had the effect of disrupting deliveries,we do notfind it necessary to rule on this exception.8 Al c6Dick's SteakHouse,Inc.,129 NLRB 1207.8 The Board has long adhered to the view that it would not certify a union as representa-tive of a one-man unit,I,uckenbach Steamship Company,Inc.,2 NLRB 181, 193; andwould not find that an employer had unlawfully refused to bargain in such unit,ForeignCar Center, Inc., etc.,129 NLRB 319.157 NLRB No. 57. TEAMSTERS LOCAL UNION NO. 115589We agree with the Trial Examiner, and essentially for the reasonsstated by him, that the Respondent did not violate Section 8(b)(7) (C) by picketing for recognition for a period exceeding 30 dayswithout filing a petition for an election.We shall therefore dismissthe complaint in its entirety.The Board has recognized that the provisions of Section 8 (b) (7) (C)were designed to shield employers and employees from the adverseeffects of prolonged recognitional or organizational picketing and toprovide a procedure whereby the representation issue that gave riseto the picketing could be resolved as quickly as possible.To achievethose objectives, Section 8(b) (7) (C) bars recognitional or organiza-tional picketing for more than a reasonable period not to exceed 30days unless a representation petition is filed prior to the expiration ofthat period. If a petition is filed, the Board directs an expedited elec-tion in which employees can freely indicate their desires as to repre-sentation.If the employees select the union as bargaining representa-tive, it will be certified and by the terms of Section 8 (b) (7) exoneratedfrom its strictures.But if employees reject the union, it will bebarred under Section 8(b) (7) (B) from picketing for recognition fora period of 12 months from the election 4This statutory plan, designed to substitute Board elections for pick-eting of unreasonable duration as a means for resolving disputes overrepresentation, is not applicable, however, where, as here, a one-manunit is involved.This is true because the Board has held that it isnot empowered to certify a bargaining representative or by other pro-cedures require bargaining in a unit comprising one employee and ittherefore does not direct elections under Section 9(c) or 8(b) (7) (C)in such units.5 In view of this construction of the Board's powers, aconstruction well established at the time Section 8 (b) (7) was enacted,a union claiming recognition is disabled through no fault of its ownfrom invoking the Board's election processes for purposes of resolvingthe question concerning representation raised by its picketing. Inthese circumstances, it would be inequitable, and be, we believe, notwithin the intention of Congress, to condition the lawfulness of therecognitional picketing in a one-man unit on the union's filing of apetition, since, if such petition were filed, it would be dismissed.6Wetherefore conclude, in agreement with the Trial Examiner, that in thecircumstances of this case, the fact that the Union has picketed for'International Hod Carriers',etc., Local 81,0 (C. A. Blinne Construction Company),135NLRB 1153, 1156-1159.sLuckenbach Steamship Company, supra; Al & Dick's Steak House, Inc., supra.E The Board has held that"it is only a petition that leads to an expedited electionwhich warrants dismissal of an otherwise meritorious charge" of a violation of Section8(b) (7) (C).Chicago Printing Pressmen'sUnion No.3, etc.(Moore Laminating,Inc.),137 NLRB 729. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognition as collective-bargaining representative for a one-man unit.for a period exceeding 30 days without filing a representation petition,,does not make its picketing unlawful.Our conclusion that picketing in circumstances such as these is notunlawful is reinforced by our decisions inBlinneand inCharlton.7In.Blinne,the Board, although finding that the respondent union vio-lated Section 8(b) (7) (C) where its 8(a) (2) and (5) charges weredismissed as without merit by the Regional Director, stated that ifthe 8 (a) (5) charge had been found meritorious, there would have beenno 8(b) (7) (C) violation."The Board reasoned that since, undernormal practice, the Board dismissed a representation petition wherean 8(a) (5) charge is found meritorious, a representation petition isnot required in an 8(b) (7) (C) context where a meritorious 8(a) (5)charge was filed. InCharlton,the Board held that picketing underSection 8(b) (7) (C) was lawful where the respondent union was pre-cluded from filing a meritorious 8 (a) (5) charge because the union hadnot complied with the then-existing provisions of Section 9(f), (g),and (h).We agree with"the.Trial Examiner's reasoning that wherethe one employee in the unit has signed an authorization card and theRespondent was prevented from filing a meritorious 8(a) (5) chargefor reasons beyond its control-the fact that it one-man unit wasinvolved-the conclusion is even more compelling than inCharltonthat the lawfulness of the picketing should not be conditioned on the,filing of a petition or a blocking 8 (a) (5) charge.relied on by' the General Counsel to establishthe unlawfulness of the picketing, is plainly distinguishable.InNoonan,,the union had picketed for more than 30 days to compel theemployer to sign a collective-bargaining contract covering operatingengineers even though the employer had not hired operating engineersfor several years an4 was not planning to hire any in the foreseeablefuture.The Board found that the picketing violated Section 8(b),(7) (C) although a representation petition would not have been enter-tained because there were no employees in the unit. Tlie Board pointedout that to permit a union to picket indefinitely to force an employerto sign such a contract would be contrary to the purpose of Section8(b) (7) (C) of the Act, since the legislative history makes it clearthat a union cannot use coercive techniques, such as picketing, to forcean employer to sign such an agreement.Here, however, we are notdealing with a prehire agreement, nor even with a situation where noelection may be held because of an expanding unit, but rather with a7 International Hod Carriers',etc., Local 840, supra;International Typographical Union,et al.(Charlton Press.Inc.),135 NLRB 1178.8135 NLRB 1153, 1166,footnote 24.0Local 542, international Union of Operatinq Engineers,AFL-CIO(R -S Noonan;Inc ), 142 NLRB 1132, enfd.331 F. 2d 99(C.A. 3), cert, denied 379 U.S. 889 TEAMSTERS LOCAL UNION NO. 115591stable one-man unit.There is no statutory or other policy againstrepresentation of an individual employee in a stable one-man unitby an authorized representative, or the signing of a bargaining con-tract for such an individual by the representative.10Hence, to barpicketing after 30 days despite the fact that the Board would notentertain a representation petition for a one-man unit would not serveany statutory purpose, but rather would effectively prevent employeesin such units from exercising their Section 7 rights by the only meansavailable to them.In view of the foregoing and on the entire record in this case,including the facts that the Employer has refused to recognize theRespondent at a time when it represented the Employer's onlyemployee, and that the Board's election and unfair labor practiceprocedures are unavailable to the Respondent, we find that the Union'spicketing did not violate Section 8(b) (7) (C).11[The Board adopted the Trial Extuniner's Recommended Order'dismissing the complaint.]10Louis Rosenberg,Inc.,122 NLRB 1450, 1453"In reaching this conclusion, we do not rely on the Trial Examiner's reasoning thatSection 8(b) (7) does not apply to one-man unitsbecause the statute refers to "employees"And to "collective bargaining."TRIAL EXAMINER'S DECISIONThe original charge herein was served on Respondent on February 19, 1965,1the complaint issued on April 9, and on April 28 and 29 all parties executed a stipu-lation,which contained a waiver of any hearing or oral argument before a TrialExaminer, an agreement that the stipulation and pleadings in the case shall constitutethe entire record, and an agreement as to the relevant facts.Thereafter briefs werefiled by the General Counsel and Respondent. Subsequently, on July 29, 1965, theparties filed a supplemental stipulation regarding certain matters not covered in theoriginal stipulation.The'only issue litigated was whether Respondent violated Sec-tion 8(b)(7)(C) of the Act by picketing for recognition in a one-man unit withoutfiling a petition for an election.Upon the entire record in the case, Trial Examiner Sidney Sherman adopts thefollowing findings and conclusions:1.THE BUSINESS OF THE COMPANYThe complaint alleges, the answer admits, and I find that the partnership named inthe case caption, hereinafter called the Company, has its principal office in Philadel-phia, Pennsylvania, where it maintains two warehouses; that it is there engaged inthe distribution of salt and dyestuffs; and that during the past year the Companyreceivedmore than $50,000 worth of goods from out-of-State points and shippedmore than $50,000 worth of goods to out-of-State customers.The Company isengaged in commerce within the meaning of the Act.Ir.THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 115, hereinafter called Respondent, is a labor orga-nization under the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges, and the answer denies, that Respondent violated Section8(b) (7) (C) of the Act by picketing for recognition or by picketing with an object of2 All eventshereinafter related occurred in 1965. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDforcing the Company's employees to accept Respondent as their collective-bargaining:representative.A. The factsThe facts stipulated by the parties are as follows:At all times here material, the Company has had only one employee, a warehouse-man, who, in January, signed a card authorizing Respondent to represent him.2OnFebruary 4 that card was shown by Respondent to the Company, in support of arequest for recognition, and on February 15 Respondent renewed its request, announc-ing that it would picket if not recognized.The foregoing requests were rejected bythe Company, and from February 24 to April 21 3 Respondent picketed the Com-pany's premises.The picketing has had the effect of inducing some individualsemployed by employers other than the Company not to pick up, deliver, or transportgoods or perform services.An object of the picketing is to compel the Company torecognize or bargain with Respondent as the collective-bargaining representative ofthe Company's employee.Respondent has filed no petition for an election underSection 9 of the Act "in reliance on" the Board's decision inAl & Dick's Steak House,Inc.,129 NLRB 1207. On March 11, Respondent filed a charge with the Board alleg-ing that the Company had violated Section 8(a) (5) of the Act by refusing to bargainwith Respondent 4On March 30 this charge was dismissed by the Regional Directoron the ground that the unit was inappropriate because it comprised only oneemployee .5B.DiscussionSection 8(b)(7) of the Act provides that it shall be an unfair labor practice for aunion or its agents-to picket . . . any employer where an object thereof is forcing or requiringan employer to recognize or bargain with a labor organization as the representa-tive of his employees, or forcing or requiring the employees of an employer toaccept or select such'labor organization as their collective bargaining represent-ative, unless such labor organization is currently certified as the representativeof such employees:(C) where such picketing has been conducted without a petition under sec-tion 9(c) being filed within a reasonable period of time not to exceed thirtydays from the commencement of such picketing:Provided,That when such apetition has been filed the Board shall forthwith, without regard to the provi-sions of section 9(c)(1) or the absence of a showing of a substantial intereston the part of the labor organization, direct an election in such unit as theBoard finds to be appropriate and shall certify the results thereof:Providedfurther,That nothing in this subparagraph (C) shall be construed to prohibitany picketing or other publicity for the purpose of truthfully advising the public(including consumers) that an employer does not employ members of, or havea contract with, a labor organization, unless an effect of such picketing is toinduce any individual employed by any other person in the course of his employ-ment, not to pick up, deliver or transport any goods or not to perform anyservices.It is admitted that Respondent has picketed for more than 30 days without filinga petition for an election and that an object of such picketing is to compel the Com-pany to recognize or bargain with Respondent as the representative of the Company'swarehouseman. It follows that Respondent has violated Section 8(b) (7) (C) unlessitspicketing is immunized by the "publicity" proviso, quoted above, or unless, asRespondent contends, Section 8(b) (7) (C) does not apply to picketing for recognitionin a one-man unit.As to the publicity proviso, while the parties' supplemental stipulation shows thatthroughout the period of the picketing Respondent displayed signs stating that thepicketing was "for recognition [of Respondent] as collective bargaining agent," and,in addition (after March 11), displayed signs characterizing the picketing as in pro-2 As of the date ofthe submission of this case(April 28),the card had not been revoked.aOn that date the picketingwas enjoined.ACase No. 4-CA-3592.5 SeeForeignCar Center,Inc., etc.,129 NLRB 319. TEAMSTERS LOCAL UNION NO. 115593test of the Company's "unfair labor practices in refusing to recognize Union," Re-spondent acknowledges that the picketing was "for the purpose of stopping deliveriesto, and shipments from Vila-Barr and, in fact, disrupted deliveries to, and shipmentsfrom Vila-Barr to a substantial degree."Although the content of the picket signs appears to satisfy the requirements of thepublicity proviso, it is found that the proviso is inapplicable because (1) the forego-ing admission as to "the purpose" of the picketing precludes any finding of an infor-mational purpose,6 and (2) in any event, the admittedly disruptive effect thereof onthe Company's operations removes the picketing from the protection of the proviso .7It accordingly becomes necessary to consider Respondent's contention that Section8(b) (7) (C) does not apply at all because of the limited size of the unit. I find meritin this contention for the reasons next set forth.Central to Respondent's position is the circumstance that, under existing prece-dents, the Board will not direct an election to determine Respondent's majority statusin the one-man unit here involved, nor will the Board issue an order requiring bar-gaining with respect to such unit.These precedents stem from the Board's DecisioninLuckenbach Steamship Company Inc.,8where, in dismissing a petition for a unitcomprising only one employee, the Board said:The National Labor Relations Act creates the duty of employers to bargain col-lectively.But the principle of collective bargaining presupposes that there ismore than one eligible person who desires to bargain.The Act therefore doesnot empower the Board to certify where only one employee is involved.And this rule was applied inAl & Dick's Steak House, Inc., supra,to a petition foran expedited election filed by a union involved, as is Respondent, in a pending pro-ceeding under Section 8(b) (7) (C) of the Act. In dismissing the petition in that case,the Board stated:In cases arising under Section 9(c)(1) the Board has long held that it is withoutpower to certify a labor organization as the representative of but one employeeand has followed the policy of not directing elections in one-man units.Wesee no reason to modify this policy when we have before us a petition for anexpedited election under Section 8(b)(7)(C) and 9(c).Absent any indication to the contrary, it must be assumed for the purpose of thiscase that the Board still adheres to the foregoing position, and that, if Respondent hadfiled a timely petition for an election, it would have been dismissed by the RegionalDirector and such dismissal would have been affirmed by the Board on appeal.Moreover, it is not disputed that the mere filing of a timely, but defective, petition byRespondent would not have been deemed by the Board to satisfy the'requirements ofSection 8(b)(7)(C).Although under a literal reading of that subsection the merefiling of a timely petition would seem to afford a complete defense to a charge underSection 8(b)(7)(C), the Board has refused to give such effect to a petition unless itactually results in the direction of an election.This position of the Board is reflectedin its Rules and Regulations, the net effect of which is that, while a!charge underSection 8(b) (7) (C) will be held in abeyance by the Board pending the processing ofa timely petition for an election, the charge will be dismissed only if an election isfinally directed. If, however, it is determined not to direct an election and the peti-tion is dismissed, the Board's Rules require that the processing of the charge beresumed.9In the face of the foregoing considerations, Respondent was amply justified in believ-ing that, even if a timely petition for a one-man unit had been filed by it, such petitionwould have been dismissed and such filing would not, in itself, have afforded any8 SeeJack Picoult, et at., d/b/a Jack Pieoult (Local 3, International Brotherhood ofElectrical Workers, AFL-CIO),137 NLRB 1401, 144 NLRB 5, enfd. 339 F. 2d 600 (C.A. 2).1 SeeBarker Bros. Corp.,et at.(Retail Clerks Union Local324, et al.), 138 NLRB 478,486-492.8 2 NLRB 181, 193.0 See Board's Rules and Regulations, Series 8, as amended, Sections 102.73 to 102.82.Chicago Printing Pressmen's Union No. 3, etc. (Moore Laminating, Inc.),137 NLRB 729,733.Note, above, that inAl & Dick's Steak House, supra,the Board expressly stated that,in view of the dismissal of the petition in that case for a one-man unit, the petition couldnot "serve to block the further processing of the charges of 8(b)(7) violation." (TheBoard there, however, expressly reserved the question here presented ; namely, whether thepicketing in that easeviolated 8 (b) (7) (C).) 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefense to its alleged violation of Section 8(b) (7) (C).The issue is thus posedwhether the Board will excuse Respondent's failure to file a petition because of theapparent futility of such an act.The Board has construed Section 8(b) (7) (C) as notconditioning the right of a union to picket upon the filing of a timely petition foran election, where, for procedural reasons, such petition, if filed, would have beendismissed by the Board.10Itwould seem but a logical corollary of the foregoing rule to hold that an electionpetition need not be filed by a union under Section 8(b) (7) (C) in a case where, ashere, Board policy requires dismissal of the petition due to circumstances beyond theunion's control.1'For this reason alone, I would recommend dismissal of thecomplaint.There is, however, an even more cogent reason for such dismissal.By its termsSection 8(b) (7) applies only where a union pickets, or threatens to picket, an employerwith an object of forcing him to recognize or bargain with the union "as the represent-ative of hisemployees."Here, it is stipulated that an object of Respondent is toforce the employer to recognize or bargain with Respondent as the representative ofbuta single employeeIn view of the Board's settled construction (since 1936) of collective bargaining, asbargaining for employees, and not for one-man units, a construction of which Con-gress was presumably aware, it cannot be assumed that the use of the plural formhere was inadvertent. It seems more reasonable to infer that such use was deliberate,reflecting recognition of the Board's view that one-man units fell outside the scopeof the collective-bargaining requirements of the Act, as defined in Sections 9 and,8(a) (5).12'°International Typographical Union, et at. (Charlton Press, Inc.),135 NLRB 117S:InternationalHod Carriers', etc., Local 840 (C. A. Blinne Construction. Company),1'SNLRB 1153. In those cases the Board considered whether it would requite a union tofilea timely petition under Section 8(b) (7) (C), even though there iuas pending ameritorious refusal-to-bargain charge against the employer involved.The Board statedin those cases that, under such circumstances, a petition need not be filed, since, underBoard policy, such a charge would require dismissal of the petition. InCharlton,theBoard took the further position that a petition need not be filed, even absent a refusal-to-bargain charge, where such a charge, if filed, would have been meritorious but the re-spondent union was precluded from filing such charge by the then provisions of Section9(f), (g), and (h) of the Act.u It is clear here that the obstacle to the processing of an election petition-the size ofthe unit-is beyond the control of Respondent. InBlinne,the situation considered bythe Board was one where the obstacle was a refusal-to-bargain charge filed by the unioninvolved which, while not beyond its control, was necessary to vindicate its statutoryrights.Itwould seem that where, as here, the obstacle to processing of the petition isentirely beyond the union's control, the equitable considerations which swayed the BoardinBlinnewould apply with even more force.Moreover, .when one considers the extent to which the Board inCharlton Press, supra,accommodated the provisions of Section 8(b) (7) (C) to the equities of the situation, it isdifficult to believe that the Board would here ignore the Respondent's plight.There, asalready noted, the Board excused the respondent's failure to file both a timely petition foran election and a refusal-to-bargain charge.The Board reasoned that, absent its statutorydisability, the respondent might have filed a meritorious refusal-to-bargain charge whichwould have blocked the processing of such petition.Here, Respondent is prevented bythe statute as construed by the Board from effectively filing the election petition, itself,and not merely, as inCharlton,from filing a charge, which would render the petitionineffective.Moreover, here, unlikeCharlton,there is no need to speculate that Respond-ent might have filed a meritorious charge but for its statutory disability, for Respondentdid in fact file such a charge, which was dismissed by the Regional Director because ofsuch disability.The fact that the disability inCharltonarose from the failure of therespondent's officers to disclaim Communist affiliation, whereas here the disability stemsfrom the size of the unit, would seem insufficient reason for according more favorabletreatment to the union inCharltonthan to Respondent. Indeed, if anything, Respondentwould seem to have the better case, as its disability can in no way be attributed to its actsor those of its officers.is See, also, the discussion, below, of the legislative history of Section 8(b) (7), indicat-ing that Congress intended the coverage of that provision to coincide with that ofSection 9.1 .. TEAMSTERS LOCAL UNION NO. 115595The General Counsel, however, cites the Board's decisioninLocal 542,Interna-tionalUnion of Operating Engineers, AFL-CIO (R. S. Noonan, Inc.),13where itwas held that picketing for recognition in advance of the hiring of any employees bythe picketed employer violated Section 8(b)(7)(C).The respondent there contendsthatSection 8(b)(7)(C) did not apply because there wereno presentemployeesinvolved.In rejecting this contention, the Board stated,inter alia,that the phrase"his employees" as usedin Section 8(b)(7)(C) applied to "future or prospectiveemployees as well as those currently employed." So, it might be argued that, if Sec-tion 8(b) (7) (C) applies where there are no present employees at all, it should applya fortioriwhere there is only one such employee, or, in other words, if the prospectof future hirings can overcome the fact that there are no employees, there is no rea-son why it cannot overcome the fact that there is only one employee.However, thisargument proves too much. If the Board, for purposes of Section 8(b) (7) (C), is toregard a demand for recognition in a one-man unit as a demand for recognition onbehalf of such other employees as may be hired in the future, it would seem to followthat the Board, for purposes of Section 9(c), should also regard such a demand asa request forcollectivebargaining and entertain a petition for an election in suchunit.If future employees are to be counted for one purpose, why not for the other?Or is the Board to test the validity of a petition under Section 9(c) by the presentsituationwhile testing the validity of an 8(b) (7) (C) charge by speculationas to thefuture?The result urged by the General Counselis even moreanomalous when applied tothe alternative allegation of the complaint that Respondent violated Section 8(b)(7)(C) by picketing to force the Company's employees to accept or select Respondent astheir collective-bargaining representative.Here, the relevant statutory definition ofthe proscribed object is "forcing or requiring the employees of an employer to acceptor select such labor organization as theircollectivebargaining representative."[Emphasis supplied ]Thus, the General Counsel has to cope not only with the factthat the statute here, too, uses the plural form of "employee," but also withthe evenmore formidable circumstances that it uses the very phrase ("collectivebargaining")which the Board regarded inLuckenbach Steamship,supra,asmeaningonly bar-gaining for two or more present employees and as precluding electionsin one-manunits;and the General Counsel is forced to explain how "collectivebargaining," asused inSection 8(b)(7), can encompass bargaining for one man,notwithstandingthe Board's holding to the contraryunderSection 9(c).The incongruity of the General Counsel's positionisunderscoredby the fact thatthis very Respondent was denied relief under Section 8(a) (5) of the Act on theground, presumably, that its request that the Company bargain withrespect to thesingle warehouseman, represented by it, didnot constitutea demand forcollectivebargaining.Yet, the General Counsel here seeks to proscribe Respondent's resortto self-help on the ground,interalia,that it is thereby seeking to act ascollective-bargaining agent for the same warehouseman. It is difficult to understand how col-lective bargainingcan mean onething whena unionattempts to invokethe protectionof the Act and quite a different thing when it resorts to self-help.14In sum, in view of the basic conflict betweenthe foregoingportion ofthe rationaleofNoonanand the rule of theLuckenbachcase, a conflict which is perhaps moreapparent here thanitwas inNoonan,I am unwilling to assumethat,in determiningwhether Respondent's request for bargainingwas onbehalf of one employee or morethan one employee, the Board will take into account here, as it did inNoonan,thepossibility of future hires,15 or that it willconstrueSection 8(b)(7) as applying topicketing involving one-man units, notwithstanding the specific references therein to"employees"and "collective bargaining."11 142 NLRB 1132, enfd. 331 F 2d 99 (C.A. 3).14 Since the only employee here involved signed a card for Respondent some weeks be-fore the picketing began, there would not seem to be any factual basis, in any event,'forthe alternative allegation of organizational picketing.IsNoonan maybe distinguished in any event on the ground that there was evidencethere which pointed to the likelihood that, if he recognized the union,,the employer wouldbe required to hire a number of employees.There is no evidence here as to any likelihoodof future hires.Moreover,Noonanalso stressed the incompatibility of the Respondent'spicketing for a prehire contract with congressional policy, as reflected in the legislativehistory of Section 8 (f) of the Act.221-374-66-vol. 157-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, if one looks only at the text of the Act, thereseemsto beample basisfor holding that Section 8(b) (7) does not apply here.Furthermore, if resort to the legislative history of Section 8(b)(7) be deemedappropriate, such history is persuasive that, in conditioning picketingfor recognitionon the filing of an election petition, Congress intended such condition to apply onlywhere the union had access to the Board's electionmachinery.Thus, the then-SenatorKennedy, in submitting to the Senate for the first time the text of the presentlanguageof Section 8(b) (7) (C), offered the following explanation of that provision: 16A union may use picketsin aneffort to organize until thereisan election inwhich the NLRB can determine the employees' wishes. But a union which isstopping truck deliveries or other employees would not be allowed to avoid anelection.17The sense of this statement is that Section 8(b)(7)(C),in its presentform, wasdesigned to assure unions of the opportunity to picket up to the date of a Board elec-tion,and that this opportunity would be foreshortened only in thecase of a unionwhich was "avoiding" an election-that is, deliberately refusing to participate in anelection.Necessarily inherent in the foregoing assessment of the purpose of Section8(b)(7)(C) is the assumption that all unions affected by Section 8(b)(7)(C) willhave access to the Board's election machinery under Section 9 of the Act, and so willbe eligible to picket until an election is held.It is of some significance, moreover, that in the onlyinstancewhen it did advertto a situation where the facts conflicted with the foregoing assumption of parallelcoverage of Section 8(b)(7)(C) and Section 9, Congress took action to establishsuch parallel coverage.Reference is here had to the provisions of Section 8(b) (7)(C) relating to the Board's showing-of-interest requirement.Before the enactmentof Section 8(b)(7)(C), it was the Board's uniform policy not to entertain a union'spetition for an election unless it was supported by proof in the form of signed author-izationcards that at least 30 percent of the employees in the bargaining unit desiredthe union to represent them.Accordingly, to require a union which lacked suchproof to cease picketing for recognition unless it filed a timely petition for an electionwould have meant in effect that it would have to discontinue such picketing as soonas the statutory "reasonable period" had expired.The bill, as passed by the House,proposed to deal with this problem by simply outlawing all recognition picketingby such a union.1SHowever, the conferees rejected such a drastic solution and,instead, inserted in the bill the present provision directing the Board, in processingpetitions filed in the context of a proceeding under Section 8(b)(7)(C), to dispensewith the requirement of a showing of "substantial interest "The conferees therebydemonstrated their concern to avoid a disparity between the coverage of Section 8(b)(7) (C) and Section 9.Accordingly, a construction of Section 8(b)(7)(C) as inapplicable to a unionwhich, like Respondent, is picketing for recognition in a one-man unit accords notonly with the literal language of the Act, but also with the concern of Congress thatthe coverage of Section 8(b)(7)(C) be coextensive with that of Section 9, as well aswith the Board's own interpretation of Section 8(b) (7) (C), as reflectedinBlinne,supra,andCharlton Press, supra.For all the foregoing reasons, I find that Respondent did not violate Section 8(b)(7)(C) of the Act.RECOMMENDED ORDERIt is ordered that the complaint herein be, and it hereby is, dismissed.19He was then a member of the conference committee, and was reporting to the Senateon certain points of disagreement between the House and Senate conferees, and seekinginstructions from the Senate regarding the further action to be taken by its conferees.In this connection,he proposed a resolution requiring the Senate conferees to insist on theincorporation in the bill of the present language of Section 8(b) (7) (C), and it was inthat context that he offered the explanation of that language next quoted in the text.See II Leg. Hist. 1377-1383.17 Idat 1377.IsThe House-passed bill prohibited all picketing for recognition (or organization) bya union which was unable to "demonstrate that it has a sufficient showing of interest onthe part of the employees to support a petition for an election under Section 9(c)."I Leg Hist. 684.